             Case 1:19-cr-00046-JJM-PAS Document 16 Filed 09/09/19 Page 1 of 7 PageID #: 99
 AO 2458 (Rev. 02/18)   Judgment in a Criminal Case
                        Sheet I



                                           UNITED STATES DISTRICT COURT
                                                      DISTRICT OF RHODE ISLAND
                                                                           )
               UNITED STATES OF AMERICA                                    )         JUDGMENT IN A CRIMINAL CASE
                                   v.                                      )
                        Jeffrey Guzman                                     )
                                                                           )         Case Number: 1 :19CR00046-01JJM
                                                                           )         USM Number: 12128-070
                                                                           )
                                                                           )         Paul DiMaio, Esq. & Priscilla DiMaio, Esq.
                                                                                     Defendant's Attorney
 THE DEFENDANT:
 !¥(pleaded guilty to count(s)          1 of the Information.

 D pleaded nolo contendere to count(s)
   which was accepted by the court.
 D was found guilty on count(s)
   after a plea of not guilty.

 The defendant is adjudicated guilty of these offenses:

 Title & Section                  Nature of Offense                                                              Offense Ended

  21 U.S.C. §§ 331 (a) and          Fraudulent Introduction Of Misbranded Drug
  333(a)(2)                                                                                                       September 14, 2016




       The defendant is sentenced as provided in pages 2 through                 7         of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.
D The defendant has been found not guilty on count(s)

D Count(s)                                               Dis      Dare dismissed on the motion of the United States.

         It is ordered that the defendant must notify the United States attorney for this district within 3 0 days of any change of name, residence,
or mailing address until all fmes, restitution, costs, and special assessments imposed by this jud&ment are fully paid. If ordered to pay restitution,
the defenuant must notify the court and United States attorney of material ch~nges in economic circumstances.




                                                                                                      John J. McConnell, Jr.
                                                                                                            US District Judge
                                                                          Name and Title of Judge


                                                                          Date
           Case 1:19-cr-00046-JJM-PAS Document 16 Filed 09/09/19 Page 2 of 7 PageID #: 100
AO 245B (Rev. 02/!8) Judgment in a Criminal Case
                       Sheet 4---Probation
                                                                                                                    2_ of
                                                                                                    Judgment-Page _ _                7
 DEFENDANT: Jeffrey Guzman
 CASE NUMBER: 1:19CR00046-01JJM
                                                           PROBATION
You are hereby sentenced to probation for a term of:
     2 years.




                                                   MANDATORY CONDITIONS
1.  You must not commit another federal, state or local crime.
2.  You must not unlawfully possess a controlled substance.
3.  You must refrain fi·om any unlawful use of a controlled substance. You must submit to one dmg test within 15 days of placement on
    probation and at least two periodic dmg tests thereafter, as determined by the court.
           D The above dmg testing condition is suspended, based on the court's determination that you pose a low risk of future
               substance abuse. (check if applicable)
4.   hl] You must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
5.   D You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et seq.)
         as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location
         where you reside, work, are a student, or were convicted of a qualifying offense. (check if applicable)
6.   D You must participate in an approved program for domestic violence. (check if applicable)
7.   D You must make restitution in accordance with 18 U.S.C. §§ 2248, 2259, 2264, 2327, 3663, 3663A, and 3664. (check if applicable)
8. You must pay the assessment imposed in accordance with 18 U.S. C.§ 3013.
9. If this judgment imposes a fine, you must pay in accordance with the Schedule of Payments sheet of this judgment.
10. You must notify the court of any material change in your economic circumstances that might affect your ability to pay restitution,
    fines, or special assessments.


You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
page.
            Case 1:19-cr-00046-JJM-PAS Document 16 Filed 09/09/19 Page 3 of 7 PageID #: 101
 AO 245B (Rev. 02/18) Judgment in a Criminal Case
                        Sheet 4A- Probation
                                                                                                   Judgment-Page _ _.:::.3_ _ of _ ______:?_ __

 DEFENDANT: Jeffrey Guzman
 CASE NUMBER: 1:19CR00046-01JJM

                                        STANDARD CONDITIONS OF SUPERVISION
·. As part of your probation, you must comply with the following standard conditions of supervision. These conditions are imposed because
   they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation officers
   to keep informed, repmt to the court about, and bring about improvements in your conduct and condition.

 1.     You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of the time
        you were sentenced, unless the probation officer instructs you to report to a different probation office or within a different time frame.
 2.     After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
        when you must report to the probation officer, and you must report to the probation officer as instructed.
 3.     You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from the
        court or the probation officer.
 4.     You must answer truthfully the questions asked by your probation officer.
 5.     You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
        arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change. If notifying
        the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72
        hours ofbecoming aware of a change or expected change.
 6.     You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer to
        take any items prohibited by the conditions of your supervision that he or she observes in plain view.
 7.     You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
        doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
        you from doing so. If you plan to change where you work or anything about your work (such as your position or your job
        responsibilities), you must notify the probation officer at least 10 days before the change. If notifying the probation officer at least 10
        days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of
        becoming aware of a change or expected change.
 8.     You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
        convicted of a felony, you must not knowingly communicate or interact with that person without first getting the permission of the
        probation officer.
 9.     If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.
 I 0.   You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything that was
        designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or tasers).
 11.    You must not act or make any agreement with a law enforcement agency to act as a confidential human source or infonnant without
        first getting the permission of the court.
 12.    If the probation officer determines that you pose a risk to another person (including an organization), the probation officer may
        require you to notify the person about the risk and you must comply with that instruction. The probation officer may contact the
        person and confirm that you have notified the person about the risk.
 13.    You must follow the instructions of the probation officer related to the conditions of supervision.


 U.S. Probation Office Use Only
 A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
 judgment containing these conditions. For further information regarding these conditions, see Overview of Probation and Supervised
 Release Conditions, available at: www.uscourts.gov.

 Defendant's Signature                                                                                      Date
          Case 1:19-cr-00046-JJM-PAS Document 16 Filed 09/09/19 Page 4 of 7 PageID #: 102
AO 245B (Rev. 02/18) Jud_gment in a Criminal Case
                       SITeet 40- Probation

                                                                                            Judgment-Page    4     of      7
DEFENDANT: Jeffrey Guzman
CASE NUMBER: 1:19CR00046-01JJM

                                          SPECIAL CONDITIONS OF SUPERVISION
 1. The defendant shall participate in a program of substance abuse testing (up to 72 drug tests per year) as directed and
 approved by the Probation Office.

 2. The defendant shall contribute to the cost of all ordered testing based on ability to pay as determined by the probation
 officer.

 3. The defendant shall perform 200 hours of community service as directed and approved by the Probation Office.

 4. The defendant shall spend the first 6 months of probation on Home Detention with RF monitoring, and will be restricted
 to his residence every day. Exceptions to home detention: employment, education, religious services, medical treatment,
 substance abuse or mental health treatment, attorney visits, court appearances, court-ordered obligations or other
 activities as pre-approved by the officer. The defendant shall pay all or part of the cost of monitoring based on ability to
 pay as determined by the probation officer.

 5. The defendant will cooperate with the U.S. Probation Office in the investigation and approval of any position of
 self-employment, including any independent, entrepreneurial, or freelance employment or business activity. If approved for
 self-employment, the defendant will provide the U.S. Probation Office with full disclosure of self-employment and other
 business records, including, but not limited to, all of the records identified in the Probation Form 48F (Request for Self
 Employment Records), or as otherwise requested by the U.S. Probation Office.
          Case 1:19-cr-00046-JJM-PAS Document 16 Filed 09/09/19 Page 5 of 7 PageID #: 103
AO 245B (Rev. 02/18)   Judgment in a Criminal Case
                       Sheet 5 -Criminal Monetary Penalties
                                                                                                            Judgment- Page _   _.5,._____   of   7
 DEFENDANT: Jeffrey Guzman
 CASE NUMBER: 1: 19CR00046-01 JJM
                                               CRIMINAL MONETARY PENALTIES
      The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.


                     Assessment                   JVT A Assessment*               Fine                           Restitution
 TOTALS            $ 100.00                     $ 0.00                          $ 0.00                         $ 0.00



 D The determination of restitution is deferred until - - - - . An Amended Judgment in a Criminal Case (AO 245C) will be entered
      after such determination.

 D The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

     If the defendant makes a partial payment, each payee shall receive an approximately propmiioned payment, unless specified otherwise in
     the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(1), all nonfederal victims must be paid
     before the United States is paid.

Name of Payee                                                      Total Loss**               Restitution Ordered              Priority or Percentage




TOTALS                               $                         0.00           $ - - - - - - - -0.00
                                                                                                --


 D    Restitution amount ordered pursuant to plea agreement $

D     The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
      fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(t). All of the payment options on Sheet 6 may be subject
      to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

 D     The coUli determined that the defendant does not have the ability to pay interest and it is ordered that:

       D the interest requirement is waived for the           D fine      D restitution.
       D the interest requirement for the          D fine      D      restitution is modified as follows:

*Justice for Victims of Trafficking Act of2015, Pub. L. No. 114-22.
**Findings for the total amount of losses are required under Chapters l09A, 110, 110A, and 113A ofTitle 18 for offenses committed on or
after September 13, 1994, but before April 23, 1996.
             Case 1:19-cr-00046-JJM-PAS Document 16 Filed 09/09/19 Page 6 of 7 PageID #: 104
AO 245B (Rev. 02/18)   Judgment in a Criminal Case
                       Sheet 6 - Schedule of Payments

                                                                                                               Judgment- Page     _6=--- of              7
 DEFENDANT: Jeffrey Guzman
 CASE NUMBER: 1:19CR00046-01JJM


                                                        SCHEDULE OF PAYMENTS

 Having assessed the defendant's ability to pay, payment of the total criminal monetary penalties is due as follows:

 A     llJ   Lump sum payment of$         100.00                due immediately, balance due

             D    not later than                                     , or
             D    in accordance with D C,           D    D,     D     E, or     D F below; or

B      D     Payment to begin immediately (may be combined with               DC,         DD,or         D F below); or

C      D     Payment in equal                        (e.g., weekly, monthly, quarter!;) installments of $                             over a period of
                           (e.g., months or years), to commence                        (e.g., 30 or 60 days) after the date of this judgment; or

D      D     Payment in equal                        (e.g., weekly, monthly, quarter!;) installments of $                     over a period of
                                                                                                          -------
                           (e.g., months or years), to commence        - - - - - (e.g., 30 or 60 days) after release fi·om imprisonment to a
             term of supervision; or

E     D      Payment during the term of supervised release will commence within                  (e.g., 30 or 60 days) after release from
             imprisonment. The court will set the payment plan based on an assessment of the defendant's ability to pay at that time; or

F     D      Special instructions regarding the payment of criminal monetary penalties:




Unless the court has expressly ordered othetwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is due during
the period of imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons' Inmate
Financial Responsibility Program, are made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.




 D    Joint and Several

      Defendant and Co-Defendant Names and Case Numbers (including defendant numbe1), Total Amount, Joint and Several Amount,
      and corresponding payee, if appropriate.                       ·




D     The defendant shall pay the cost of prosecution.

D     The defendant shall pay the following comt cost(s):

ltJ   The defendant shall forfeit the defendant's interest in the following property to the United States:



Payments shall be applied in the following order: ( 1) assessment, (2) restitution principal, (3) restitution interest, (4) fine principal, (5) fine
interest, (6) community restitution, (7) JVTA assessment, (8) penalties, and (9) costs, including cost of prosecution and comt costs.
         Case 1:19-cr-00046-JJM-PAS
AO 245B (Rev. 02/18)
                 Judgment in a Criminal Case
                                             Document 16 Filed 09/09/19 Page 7 of 7 PageID #: 105
                       Sheet 6B -Schedule of Payments
                                                                                                                 7   of _ ___Jc__~
DEFENDANT: Jeffrey Guzman
CASE NUMBER: 1:19CR00046-01JJM

                                           ADDITIONAL FORFEITED PROPERTY
   NOTICE OF CRIMINAL FORFEITURE

   1. The United States hereby gives notice to the defendants that, upon their conviction of any of the offense charged in
   Counts 1, the government will seek forfeiture in accordance with Title 21, United States Code,Section 334, which
   provides for the forfeiture of any article of mug that is misbranded when introduced into or while in interstate commerce,
   and Title 28, United States Code, Section 2461 (c).

   2. If any of the above-described forfeitable property, as a result of any act or omission of the defendant:

   (a) cannot be located upon the exercise of due diligence;
   (b) has been transferred or sold to, or deposited with, a third party;
   (c) has been placed beyond the jurisdiction of the court;
   (d) has been substantially diminished in value; or
   (e) has been commingled with other property which cannot be divided without difficulty;

   it is the intent of the United States, pursuant to Title 21, United States Code, Section 853(p), as incorporated by Title 28,
   United States Code, Section 2461 (c), to seek forfeiture of any other property of the defendant up to the value of the
   forfeitable property described in this forfeiture allegation. (Title 21, United States Code, Sections 334 and 853(p); Title
   28, United States Code, Section 2461 (c)).
